Citation Nr: 1729034	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than July 13, 2009, for the grant of service connection for adenocarcinoma of the right lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He died in October 2012.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2013, the Board dismissed this matter based on lack of jurisdiction due to the death of the Veteran.  However, in May 2015, the appellant was accepted as a valid substitute party for the claim.  As such, the claim was reinstituted and returned to the Board for further appellate adjudication.  The Board then remanded this matter in July 2015 in order to schedule a Board hearing, in accordance with the deceased Veteran's request.  However, in February 2016, the appellant withdrew the request for a hearing.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

As indicated in the July 2015 Board remand, a January 2013 rating decision granted service connection for the Veteran's cause of death and granted basic eligibility to Dependents' Education Assistance.  However, the appellant's claim for burial benefits filed in January 2013 has not been addressed.  Since that time, in December 2015, the appellant submitted additional correspondence and bills for the funeral expenses.  It still does not appear though that the appellant's claim for burial benefits has been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).





FINDING OF FACT

The Veteran did not file a formal or informal claim for entitlement to service adenocarcinoma of the right lung prior to July 13, 2009.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior July 13, 2009, for the grant of service connection for adenocarcinoma of the right lung, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The duty to notify has been met.   See October 2009 VCAA correspondence.   Neither the appellant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In this regard, the appellant's appeal arises from disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA with respect to this issue.

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met and the Board will address the merits of the claim.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after a final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).

Procedurally, service connection was granted for adenocarcinoma of the right lung in a December 2009 rating decision.  The rating decision assigned a 100 percent disability rating effective July 13, 2009, the date of the Veteran's claim.  However, in the Veteran's January 2010 Notice of Disagreement, he argued that his cancer had been developing for at least a year and a half prior to its diagnosis.  Therefore, he requested an earlier effective date.  Then, in the Veteran's April 2011 VA Form 9, substantive appeal, he reiterated that he was entitled to an earlier effective date of July 2007, which coincides with the date of his diagnosis.  

After reviewing the totality of the evidence, the Board finds that VA did not receive a formal or informal application for compensation benefits prior to the claim submitted in July 2009.  There is simply no indication on the part of the Veteran of any intent to file a claim for service connection prior to the initial July 2009 claim.  Moreover, the appellant and her representative have also not identified such claims.  Instead, the Board understands the appellant's contention that the Veteran's disability was diagnosed in July 2007 and she should therefore be compensated for the disability from that date.

The Board acknowledges the arguments set forth by the appellant and is sympathetic to her contentions; however, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  In other words, in this situation, there must be the presence of the disability and a claim.  A claim for service connection must be made in writing and it must be received by VA, the State Department, or the Department of Defense.  See 38 C.F.R. § 3.1(r) (in defining "date of receipt," it is explained that a claim must be received by VA, except as to specific provisions for claims received by the State Department (§ 3.108) or Department of Defense as to initial claims filed at or prior to separation).  

In summary, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim.  As such, the Board finds the effective date July 13, 2009, the date of the Veteran's claim for entitlement to service connection for adenocarcinoma of the right lung, is supported.


ORDER

An effective date earlier than July 13, 2009, for the grant of service connection for adenocarcinoma of the right lung is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


